                                   Case 6:20-bk-06280                 Doc 1        Filed 11/10/20           Page 1 of 8


Fill in this information to identify your case:

United States Bankruptcy Court for the:

MIDDLE DISTRICT OF FLORIDA

Case number (if known)                                                      Chapter      11
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           04/20
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case number (if
known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                Reel Tyme Marketing Services, Inc.

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  1043 Upsala Road
                                  Sanford, FL 32771
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Seminole                                                        Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
                                       Case 6:20-bk-06280                 Doc 1         Filed 11/10/20              Page 2 of 8
Debtor    Reel Tyme Marketing Services, Inc.                                                            Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))

                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))
                                          None of the above

                                       B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                          Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.



8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
                                          Chapter 7
     debtor filing?
                                          Chapter 9

     A debtor who is a “small             Chapter 11. Check all that apply:
     business debtor” must check
     the first sub-box. A debtor as                               The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its aggregate
     defined in § 1182(1) who                                     noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are less than
     elects to proceed under                                      $2,725,625. If this sub-box is selected, attach the most recent balance sheet, statement of
     subchapter V of chapter 11                                   operations, cash-flow statement, and federal income tax return or if any of these documents do not
     (whether or not the debtor is a                              exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
     “small business debtor”) must                                The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate noncontingent liquidated
     check the second sub-box.                                    debts (excluding debts owed to insiders or affiliates) are less than $7,500,000, and it chooses to
                                                                  proceed under Subchapter V of Chapter 11. If this sub-box is selected, attach the most recent
                                                                  balance sheet, statement of operations, cash-flow statement, and federal income tax return, or if
                                                                  any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
                                                                  A plan is being filed with this petition.
                                                                  Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                  accordance with 11 U.S.C. § 1126(b).
                                                                  The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                  Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                  Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                  (Official Form 201A) with this form.
                                                                  The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12

9.   Were prior bankruptcy                No.
     cases filed by or against
     the debtor within the last 8         Yes.
     years?
     If more than 2 cases, attach a
     separate list.                               District                                 When                                  Case number
                                                  District                                 When                                  Case number


10. Are any bankruptcy cases              No
    pending or being filed by a
    business partner or an                Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                       Debtor     Andrew Dorko, Jr.                                               Relationship            Owner
                                                             Middle District of
                                                  District   Florida                       When       2/16/18                Case number, if known   6:18-bk-00870

Official Form 201                               Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                 page 2
                             Case 6:20-bk-06280             Doc 1      Filed 11/10/20             Page 3 of 8
Debtor   Reel Tyme Marketing Services, Inc.                                         Case number (if known)
         Name




Official Form 201                  Voluntary Petition for Non-Individuals Filing for Bankruptcy                 page 3
                                    Case 6:20-bk-06280                   Doc 1        Filed 11/10/20             Page 4 of 8
Debtor   Reel Tyme Marketing Services, Inc.                                                         Case number (if known)
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                          Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                          preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                          A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or           No
    have possession of any
    real property or personal                 Answer below for each property that needs immediate attention. Attach additional sheets if needed.
                                     Yes.
    property that needs
    immediate attention?                      Why does the property need immediate attention? (Check all that apply.)
                                                 It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                                What is the hazard?
                                                 It needs to be physically secured or protected from the weather.
                                                 It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                                livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                 Other
                                              Where is the property?
                                                                               Number, Street, City, State & ZIP Code
                                              Is the property insured?
                                                 No
                                                 Yes.    Insurance agency
                                                         Contact name
                                                         Phone



         Statistical and administrative information

13. Debtor's estimation of      .          Check one:
    available funds
                                              Funds will be available for distribution to unsecured creditors.
                                              After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of              1-49                                             1,000-5,000                                 25,001-50,000
    creditors                                                                         5001-10,000                                 50,001-100,000
                                     50-99
                                     100-199                                          10,001-25,000                               More than100,000
                                     200-999

15. Estimated Assets                 $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                     $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                     $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                     $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


16. Estimated liabilities            $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                     $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                     $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                     $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion




Official Form 201                            Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 4
                                   Case 6:20-bk-06280                  Doc 1        Filed 11/10/20             Page 5 of 8
Debtor    Reel Tyme Marketing Services, Inc.                                                       Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      November 10, 2020
                                                  MM / DD / YYYY


                             X   /s/ Andrew Dorko, Jr.                                                    Andrew Dorko, Jr.
                                 Signature of authorized representative of debtor                         Printed name

                                 Title   President




18. Signature of attorney    X   /s/ Aldo G. Bartolone                                                     Date November 10, 2020
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 Aldo G. Bartolone 173134
                                 Printed name

                                 Bartolone Law, PLLC
                                 Firm name

                                 1030 N. Orange Avenue
                                 Suite 300
                                 Orlando, FL 32801
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     (407) 294-4440                Email address      aldo@bartolonelaw.com

                                 173134 FL
                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 5
                                           Case 6:20-bk-06280                   Doc 1         Filed 11/10/20                Page 6 of 8


 Fill in this information to identify the case:
 Debtor name Reel Tyme Marketing Services, Inc.
 United States Bankruptcy Court for the: MIDDLE DISTRICT OF FLORIDA                                                                                   Check if this is an

 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Amos Financial LLC                                              1043 Upsala Road                                $3,200,000.00             $3,156,106.00                  $43,894.00
 3330 Skokie Valley                                              Sanford, FL
 Rd.                                                             32771
 Suite 301
 Highland Park, IL
 60035
 Big Elk Funding LLC                                             1043 Upsala Road                                $4,000,000.00             $3,156,106.00              $4,000,000.00
 c/o Corporation                                                 Sanford, FL
 Trust Co.                                                       32771
 1209 Orange Street
 Wilmington, DE
 19801
 BMO Harris Bank,                                                Loan                                                                                                 $1,472,000.00
 N.A.
 111 W. Monroe
 Street
 Chicago, IL 60603
 Discount Long                                                   1043 Upsala Road                                   $560,000.00            $3,156,106.00                $560,000.00
 Distance LLC                                                    Sanford, FL
 7300 Hudson Blvd.                                               32771
 Suite 265
 Saint Paul, MN
 55128
 Patrick D. Crocker                                              Settlement                                                                                           $1,291,051.00
 107 W. Michigan                                                 Agreement
 Avenue
 4th Floor
 Kalamazoo, MI
 49007
 RS Elliott Specialty                                            Construction           Disputed                                                                            $8,950.38
 Supply                                                          Services
 2551 Mercy Drive
 Orlando, FL 32808




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                          Case 6:20-bk-06280   Doc 1    Filed 11/10/20   Page 7 of 8



    }
    b
    k
    1
    {
    C
    r
    e
    d
    i
    t
    o
    A
    s
    M
    a
    x




Reel Tyme Marketing Services, Inc.     Justin M. Luna, Esq.
1043 Upsala Road                       111 N. Magnolia Avenue
Sanford, FL 32771                      Suite 1400
                                       Orlando, FL 32801



Aldo G. Bartolone                      Patrick D. Crocker
Bartolone Law, PLLC                    107 W. Michigan Avenue
1030 N. Orange Avenue                  4th Floor
Suite 300                              Kalamazoo, MI 49007
Orlando, FL 32801

Amos Financial LLC                     RS Elliott Specialty Supply
3330 Skokie Valley Rd.                 2551 Mercy Drive
Suite 301                              Orlando, FL 32808
Highland Park, IL 60035



Andrew Fulton, IV, Esq.
Kelley & Fulton, P.L.
1665 Palm Beach Lakes Blvd.
Suite 1000
West Palm Beach, FL 33401

Big Elk Funding LLC
c/o Corporation Trust Co.
1209 Orange Street
Wilmington, DE 19801



BMO Harris Bank, N.A.
111 W. Monroe Street
Chicago, IL 60603




Discount Long Distance LLC
7300 Hudson Blvd.
Suite 265
Saint Paul, MN 55128



Discount Long Distance LLC
10161 Park Run Drive
Suite 231
Las Vegas, NV 89145



Jason A. Rosenthal, Esq.
4767 New Broad Street
Orlando, FL 32814
                                      Case 6:20-bk-06280                  Doc 1      Filed 11/10/20      Page 8 of 8




                                                               United States Bankruptcy Court
                                                                     Middle District of Florida
 In re      Reel Tyme Marketing Services, Inc.                                                            Case No.
                                                                                  Debtor(s)               Chapter     11




                                           CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for Reel Tyme Marketing Services, Inc. in the above captioned action, certifies that the
following is a (are) corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10% or
more of any class of the corporation's(s') equity interests, or states that there are no entities to report under FRBP 7007.1:
 Andrew Dorko, Jr.
 4395 St. Johns Parkway
 Sanford, FL 32771




    None [Check if applicable]




 November 10, 2020                                                   /s/ Aldo G. Bartolone
 Date                                                                Aldo G. Bartolone 173134
                                                                     Signature of Attorney or Litigant
                                                                     Counsel for Reel Tyme Marketing Services, Inc.
                                                                     Bartolone Law, PLLC
                                                                     1030 N. Orange Avenue
                                                                     Suite 300
                                                                     Orlando, FL 32801
                                                                     (407) 294-4440 Fax:(407) 287-5544
                                                                     aldo@bartolonelaw.com




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                         Best Case Bankruptcy
